            Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 1 of 25 Page ID•‘’J
                                                                                          #:5
Electronically FILED by Superior Court of California, County of Los Angeles on 03/21/2019 06:21 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Perez.Deputy Clerk
                                                                                     19STCV09869
                                                                                                                                                                        SUM-100
                                                 SUMMONS                                                                                    FOR COURT use ONLY
                                                                                                                                        (SOLO PARA USO oe LA CORTE)
                                             (CITACION JUDICIAL)
        NOTICE TO DEFENDANT:
        (AVISO'AL DEMANDADO):
        MEDITERRANEAN SHIPPING COMPANY (USA) INC., a New York
        corporation; and DOES 1 through 10, inclusive
        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO el DEMANDANTE):
         COPOLIVA INC., a Nevada corporation

          NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
         below.
            You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal fonn if you want the court to hear your
         case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
         Online Self-Help Center {www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee. ask
         the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
         may be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
         these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org). the California Courts Online Self-Help Center
         {www.courtinto.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE; The court has a statutory lien for waived fees and
         costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
         lAVISOI Lo han demandado. Si no responde dentro de 30 dlas, la corte puede decidir en su contra sin escuchar su versidn. Lea la intormaciPn a
         continuacidn.
            Tiene 30 DfAS DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presenter una respuesta por escrito en esta
         corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
         en tormato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usarpara su respuesta.
         Puede encontrar estos formularios de la corte y mds informaciPn en el Centro de Ayuda de las Cortes de California (VAVw.sucorte.ca.gov>, en la
         biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida al secretario de la corte
         que le dd un tormulario de exencidn de pago de cuotas. Si no presenta su respuesta a liempo. puede perder el caso por incumplimiento y la corte le
         podrd quitar su sueldo, dinero y bienes sin mds adverterKia.
           Hay otros requisitos legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
         remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
         programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services.
         |V/ww.lawhelpcalifomia.org>, en el Centro de Ayuda de las Cortes de California, (Www.sucorte.ca.govJ o ponidndose en contacto con la corte o el
         colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamarlas cuotas y los costos exentos por imponer un gravamen sobre
         cualquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesiPn de arbitraje en un caso de derecho civil. Tiene que
         pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
       The name and address of the court is:                                                                               CASE NUMBER:
                                                                                                                           (Numem <iei Ceso):
        (El nombre y direccidn de la corte es): Los Angeles Superior Court
         Central District, Stanley Mosk Courthouse, 111 North Hill St., Los
         Angeles, CA 90012
       The name, address, and telephone number of plaintiffs attorney, or plaintiff wittiout an attorney, is:
       (El nombre, la direccidn y el numero de teldfono del abogado del demandante, o del demandante que no tiene abogado. es):
        Mark Shipow, 6520 Platt Ave., #442, West Hills, CA 91307, (818)710-1906
                                                Sherri R. Carter Executive Officer / Clerk of Court
       DATE:                                                                    Clerk, by                                       . Deputy
       (Fecha)
                     03^21/2019                                                 (Secretario)_______ Ricardo Perez                (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-OtO)).
       --------------------------------------, NOTICE TO THE PERSON SERVED: You are served
                                               1. [ I as an individual defendant.
                                               2- [  ] as the person sued under the fictitious name of (specify):


                                                 3.         on bqhalf of (specify):   \\‘vi I MI r
                                                        under'E Zl CCP 416.10 (corporation)                  I----1 CCP 416.60 (minor)
                                                               I ^ I CCP 416.20 (defunct corporation)        I I CCP 416.70 (conservatee)
                                                               I   I CCP 416.40 (association or partnership) [     ) CCP 416.90 (authorized person)


                                                      i       I    I other (specify):
                                                 4. (      ] by personal delivery on (date):           ^icL                                                                Page 1 of 1
         Form Adopted lor Mandatory Use                                              SUMMONS                                                      Codeofavil Procedure §§412,20.465
           Judicial Council of California                                                                                                                        WWW, oourtinlo. ca.gov
          SUM-100 (Rev. July 1.2009]
         Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 2 of 25 Page ID #:6
Eleclfonically FILED by Superior Court of Calitofnia. Counly of Los Angeles on 03/21/2019 06:21 PM Sherri R. Carter, Executive Offlcer/Clerk of Court, by R. Perez.Deputy Clerk
                                                                                 19STCV09869
                                  Assigned for all purposes to; Stanley Mosk Courthouse. Judicial Officer; Barbara Meiers




                           LAW OFFICES OF MARK S. SHIPOW
                             Mark S. Shipow (SBN 91134)
                2          6520 Platt Ave. #442
                           West Hills, CA 91307
                3          Telephone: (818) 710-1906
                           Facsimile: (818) 348-2297
                4          mshipow@socal.rr.com

                5          Attorneys for Plaintiff,
                           Copoliva Inc.
                6
                7                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

                8                                                            COUNTY OF LOS ANGELES

                9
              10             COPOLIVA INC., a Nevada corporation,                                    )     Case No.
                                                                                                     )
              11                                    Plaintiff,                                       )     COMPLAINT FOR DAMAGES
                                                                                                     )
              12                         vs.                                                         )     1) Breach of Third Party Beneficiary
                                                                                                     )        Contract
              13             MEDITERRANEAN SHIPPING COMPANY)                                               2) Negligence
                             (USA) INC., a New York corporation; and )
               14            DOES 1 through 10, inclusive.           )
                                                                                                     )
               15                                   Defendants.                                      )
                                                                                                     )
               16
               17                      COMES NOW PLAINTIFF COPOLIVA INC. and alleges as follows:

               18                                                                        THE PARTIES

               19                      1. Plaintiff COPOLIVA INC. (“COPOLIVA”) is a duly registered Nevada corporation.

              20                       2. COPOLIVA is informed and believes and thereon alleges that Defendant

              21           MEDITERRANEAN SHIPPING COMPANY (USA) INC. (“MSC”) is a New York corporation

              22           with a place of business in the State of California. The transactions at issue in this litigation took

              23           place, and MSC’s obligations were to be performed, in Los Angeles County, California.

              24                       3. COPOLIVA is informed and believes, and on that basis alleges, that each of the

              25           Defendants at all times relevant to this Complaint was the agent, servant, joint venturer and/or

              26           employee of some or all of the remaining Defendants and, in engaging in and performing some

              27           or all of the acts alleged in this Complaint, was acting within the course and scope of such

              28            relationship with the full consent and permission of each of the other Defendants. COPOLIVA


                                                                                                    -1-
                                                                      COMPLAINT OF PLAINTIFF COPOLIVA INC.
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 3 of 25 Page ID #:7




         is also informed and believes, and on that basis alleges, that each Defendant ratified, approved
   2     and adopted as its own some or all of the acts of each of the other Defendants.
   3              4. The true names and capacities, whether individual, corporate, associate or otherwise,
   4     of all the Defendants sued herein as DOES I through 10, inclusive, are unknown to COPOLIVA,
   5     who therefore sues said Defendants by such fictitious names. COPOLIVA will seek leave of
   6     Court to amend this Complaint to state their true names and capacities when the same have been
   7     ascertained. COPOLIVA is informed and believes and on that basis alleges that said Defendants
   8     are liable to COPOLIVA as a result of their participation in all or some of the acts hereinafter set
   9     forth.
  10                                           THE TRANSACTIONS
  11              5. COPOLIVA is in the business of importing and selling at wholesale various types of
  12    cooking oil and related products. This business includes importing cooking oil in bulk and
  13     selling it to other packers and distributors for sale.
  14              6. COPOLIVA is informed and believes that MSC is in the global transport business,
  15     including, among other things, shipping products throughout the world.
  16              7. In early September 2018, COPOLIVA purchased one container (21,980 kg gross) of
  17    extra virgin olive oil from a Turkish company Jalkhi Zeytin, at a cost of $86,268. The oil was
  18    purchased in order to meet customer demands for the upcoming holiday season, and in particular
  19    an order from COPOLIVA’s customer BMA USA, Inc. (“BMA”).
  20              8. COPOLIVA is informed and believes, and on that basis alleges, that in about
  21    September 2018 Jalkhi Zeytin, as the supplier of the subject oil, entered into a contract with
  22    MSC, as the shipping company, for the shipment of the oil to COPOLIVA. COPOLIVA is
  23     informed and believes, and on that basis alleges, that the contract is memorialized through a
  24    writing or writings. COPOLIVA does not have a copy of the contract, but COPOLIVA is
  25     informed and believes, and on that basis alleges, that MSC has a copy and knows the terms of the
  26    contract. COPOLIVA is informed and believes, and on that basis alleges, that COPOLIVA was
  27    a known and intended third party beneficiary of the shipping contract. COPOLIVA is informed
  28    and believes, and on that basis alleges, that pursuant to the contract, MSC agreed to deliver a

                                                            -2-
                                      COMPLAINT OF PLAINTIFF COPOLIVA INC.
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 4 of 25 Page ID #:8




        container of oil from Jalkhi Zeytin to COPOLIVA at the port of Long Beach, CA, in a prompt

   2    and expeditious manner, to arrive in late October or early November 2018.

   3            9. Pursuant to the shipping contract, Container No. TTNU1025697 containing the oil

   4    COPOLIVA purchased from Jalkhi Zeytin (the “Container”), was received at the MSC facility in

   5    Mersin, Turkey on September 13, 2018, for shipment to Long Beach, CA, USA. The Container

   6    was loaded onto the MSC Sofia Celeste on September 21,2018. The Container was scheduled to

   7    arrive in Long Beach in about late October or early November, in plenty of time to fill the BMA

   8    order for the holiday season.
   9            10. COPOLIVA is informed and believes, and on that basis alleges, however, that MSC

  10    sent the Container through a series of incorrect and unnecessary transshipments that significantly
  II    delayed delivery. MSC caused the Container to be shipped from Mersin, Turkey to Naples, Italy
  12    to Algeciras, Spain to Sines, Portugal to -- finally — Long Beach, arriving Wednesday,

  13    December 19, 2018. At the various intermediate ports, there were delays in transfer from one
  14    ship to another. What should have been approximately a 6-week journey lasted three months.

  15            11. Upon arrival in Long Beach, COPOLIVA is informed and believes, and on that basis

  16    alleges, that U.S. customs became concerned about the legitimacy of the shipment given its

  17    circuitous and lengthy journey. Customs therefore performed several non-routine inspections

  18    and held the Container for several days. By the time Customs released the Container, the

  19    Christmas holiday prevented anything being done with the Container until December 26, when

  20     COPOLFVA’s trucking company picked up the Container from the dock. By that.time,
  21     COPOLIVA’s warehouse facility was closed for the holiday week, so the Container had to be

  22     stored at the trucking company’s facility. The Container was finally delivered to COPOLIVA on

  23    January 2.
  24             12. Upon arrival at COPOLIVA, inspection showed that the oil had congealed due to the

  25     extended exposure to adverse weather conditions during the delayed and lengthy shipping

  26    journey. As a result, the container was buckled in several places. In addition, as a result of the
  27     thickness of the oil, pumping the oil out of the Container took significant additional time.

  28

                                                         -3-
                                     COMPLAINT OF PLAINTIFF COPOLIVA INC.
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 5 of 25 Page ID #:9




   1.           13. Asa result of the late arrival of the Container, COPOLIVA was unable to fulfill its

  2     order from BMA. Post-holiday demand is such that there is no current market for this quantity

  3     of oil. The oil therefore remains unsold.

  4                                      FTRST CAUSE OF ACTION
                                (For Breach of Third-Party Beneficiary Contract
  5                                      Against MSC and DOES 1-10)

  6             14. Plaintiff refers to and incorporates by reference the allegations of Paragraphs 1

   7    through 13, inclusive, as if fully set forth herein.

   8            15. COPOLIVA is informed and believes, and on that basis alleges, that Jalkhi Zeytin

   9    fulfilled all obligations on its part to be performed under its shipping contract with MSC.

  10    COPOLIVA has fulfilled all obligations on its part to be performed as a third-party beneficiary

  11    under the shipping contract with MSC.

  12            16. COPOLIVA is informed and believes, and on that basis alleges, that MSC has

  13    breached the obligations on its part to be performed under its shipping contract with Jalkhi

  14    Zeytin by failing to deliver the Container in a prompt and expeditious manner.

  15            17. As a consequence of the breach of the contract by MSC, COPOLIVA has been

  16    damaged in an amount to be determined at trial, consisting of at least: $86,268.00, representing

  17    the amount COPOLIVA paid for the oil, $1,500 for the trucking and storage charges incurred in

  18    excess of the normal $600 flat fee by reason of the delivery of the Container during the holiday

  19    season and the additional time necessary to offload the congealed oil; and $37,817, representing
  20    the lost profit by reason of not being able to fulfill the order from BMA.

  21             18. On or about January 29, 2019, COPOLIVA informed MSC of its breach and of the

  22    damage caused thereby, and made a claim for the resulting damages. MSC has failed and

  23    refused to respond to the demand or to compensate COPOLIVA for any of the damages it has

  24     suffered.
  25                                       SECOND CAUSE OF ACTION
                                                  (For Negligence
  26                                        Against MSC and DOES 1-10)
  27             19. Plaintiff refers to and incorporates by reference the allegations of Paragraphs 1

  28     through 13, inclusive, as if fully set forth herein.

                                                       -4-
                                       COMPLAINT OF PLATNUFF COPOLfVA INC.
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 6 of 25 Page ID #:10




                20. COPOLIVA is informed and believes, and on that basis alleges, that MSC owed a
    2    duty of due care to COPOLTVA, as the known and intended consignee and recipient of the

    3    Container, in connection with the prompt and expeditious shipment of the Container.

    4           21. COPOLTVA is informed and believes, and on that basis alleges, that MSC breached
    5    its duty of care to COPOLIVA by reason of its failure to handle and ship the Container in a

    6    prompt and expeditious manner.
  . 7           22. As a consequence of the negligence of MSC, COPOLIVA has been damaged in an
    8    amount to be determined at trial, consisting of at least $86,268.00, representing the amount

    9    COPOLIVA paid for the oil, $1,500 for the trucking and storage charges incurred in excess of

   10    the normal $600 flat fee by reason of the delivery of the Container during the holiday season and
   11    the additional time necessary to offload the congealed oil; and $37,817, representing the lost
   12    profit by reason of not being able to fulfill the order from BMA.
   13           23. On or about January 29, 2019, COPOLTVA informed MSC of its negligence and of
   14    the damage caused thereby, and made a claim for the resulting damages. MSC has failed and
   15    -refused to respond to the demand or to compensate COPOLTVA for any of the damages it has          •
   16    suffered.
   17                                               PRAYER FOR T^LEF

   18           WHEREFOI^, Plaintiff prays as follows:
   19            1.     For damages in the sum of at least $125,000, plus interest at the highest rate
   20                   allowed by law from January 29, 2019; and
   21           2.      For costs of suit incurred in this action, including Plaintiffs reasonable attorney’s
   22                   fees incurred herein; and
   23           3.      For such other and further relief as the Court deems just and proper.
   24

   25    Dated: March 21,2019                          LAW OFFICES OF MARX S. SHIPOW
   26
   27                                                  By:
                                                               Mark S. Shipow
   28                                                          Attorneys for Plaintiff,
                                                               COPOLIVA INC.
                                                         -5-
                                     COMPLAINT OF PLAINTIFF COPOLIVA INC.
         Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 7 of 25 Page ID #:11
Electronically FILED by Superior Court ot California, County of Los Angeles on                     Sherri R. Carter. Executive Officer/Clerk of Court, by R. Pere2.Deputy Clerk

                                                                                                                                  ______________________CM-010
         ATTORNEY OR PARTY v^lTHOUTAnoRNtY (Name, Stale San'.iimber ecoaotfress):                                                     FOR COURT useomy
        ■"Mark S. Shipow (SBN 91134)
          6520 Plait Ave.. #442
          West Hills, CA 91307

              TELEPHONE NO.. 8)8-710-1906                              FAANo. 818-348-2297
         ATTORNEY FOR (Warner PlctintifTCopoliva Inc.
        SUPERIOR COURT OF CALIFORNIA, COUNTY OF LoS AllgelCS
            STREET ADDRESS; |) | Norlh Hill Si.
               MAILING ADDRESS-
                               Los Angeles, CA 900)2
              CITY AND 21P CODE:
                  BRANCH NAME. Ccntfal - Stanley Mosk
          CASE NAME:
          Copoliva Inc, v. Mediterranean Shipping Company (USA) Inc.
                                                                                                                        CASE NUMBER:
             CIVIL CASE COVER SHEET                                 Complex Case Designation
        I / I Unlimited          I    I Limited
                                                                      Counter                 Joinder
              (Amount                   (Amount                                                                JUDGE.
              demanded                  demanded is            Filed with first appearance by defendant
              exceeds $25,000)          $25,000 or less)           (Cal. Rules of Court, rule 3.402)            DEPT;
                                            Items 1-6 below must be completed (see instructions on page 2).
        1. Check one box below for the case type that best describes this case;
            Auto Tort                                        Contract                                 Provisionally Complex Civil Litigation
           CZ] Auto (22)                                            Breach of coniracl/warraniy (06)  (Cat. Rules of Court, rules 3.400-3.403)
           I    I Uninsured motorist (46)                    I   I Rule 3.740   collections (09)      I   I Antiirust/Trade regulation (03)
           Other PI/PDA/VD (Personal Injury/Property         I   I Other collections  (09)            LJ     Construction defect (10)
           Damage/Wrongful Death) Tort                       I I Insurance coverage (18)              I I Mass lort (40)
           L_J Asbestos (04)                                 I_J Other contract (37)                  I I Securities litigation (28)
           I I Product liability (24)                        Real Property                                   Environmental/Toxic tori (30)
           I I Medical malpractice (45)                      I I Eminent domain/inverse               I    I Insurance coverage claims arising from the
           I I Other PI/PD/V\® (23)                                 condemnation (14)                        above listed provisionally complex case
                                                             I   I Wrongful  eviction  (33)                  types (41)
            Non-PI/PD/WD (Other) Tort
           I__ I Business tort/unfair business practice (07) I I Other real property (26)             Enforcement of Judgment
           I I CiwI rights (08)                              Unlawful Detainer                        I    I Enforcement of judgment (20)
          |_J Defamation (13)                             LJ Commercial (31)                        Miscellaneous Civit Complaint
          I     I Fraud (16)                              (ZZl Residential (32)                     [ZH RICO (27)
                  Intellectual property (19)              I   I Drugs (38)                          I   I Other complaint (nor specified above) (42)
          I    I Professional negligence (25)             Judicial Review                           Miscellaneous Civil Petition
          IZU Other non-PI/PDAATO tort (35)               LJ Asset forfeiture (05)                  I   I Partnership and corporate governance (21)
            Employment                                       J Petition re: arbiti aiion award (11) ^ Other petition (nor specified above) (43)
                I Wrongful termination (36)                  J Writ of mandate (02)
                I Other employment (15)
       ___________________________________________           ] Other judicial review (39)________________________________ ________________
       Z This case I           I is    I / I is not complex under rule 3.400 of the California Rules of Court, If the case is complex, mark the
            factors requiring exceptional judicial management:                 ___
              a. I   I   Large number of separately represented parties              d. I    I Large number of witnesses
              b. I ~l    Extensive motion practice raising difficult or novel        e. I    I Coordination with related actions pending in one or more courts
                 ___     issues that will be time-consuming to resolve                     ___ in other counties, states, or countries, or in a federal court
              c. I   I   Substantial amount of documentary evidence                   f. I    I Substantial postjudgment judicial supervision

        3. Remedies sought (check all that apply): a.I / I monetary                 b. I    I nonmonetary; declaratory or injunctive relief                   c. I _j punitive
        4. Number of causes of action (specify): 2
        5. This case I   I is   1 / I is not a class action suit.
        6. If there are any known related cases, file and serve a notice of related case. (Y^ may use form^M-015.)
       Date; March 21,2019                                                                     ^                                        *
       Mark S. Shipow                                  _____________________ ^                                                       __ —-------
                                          (TYPE OR PRINT NAKTE)                                               (SIGNATURE Of PARTY OR ATTORNEY FOR PARTT)
                                                                                 NOTICE
          •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
              under the Probate Code. Family Code, or Welfare and Institutions Code). (Cat. Rules of Court, rule 3.220.) Failure to file may result
              in sanctions.
          •   File this cover sheet in addition to any cover sheet required by local court rule.
          •   If this case is complex under rule 3.400 et seq, of the California Rules of Court, you must serve a copy of this cover sheet on all
              other parties to the action or proceeding.
          •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet wilt be used for statistical purposes onl^.
        Form AOoptod for ManOaiorjr Usa                                                                                     Cal. Rulas of Coun, nries 2.30, 3.220. 3.«00-3.403. 3.740;
          Judicial Council of Caitomia
                                                                   CIVIL CASE COVER SHEET                                           Cal. Sianoards of juoiciai Aaitin:itrs*Jon. sto. 3.10
           CM4510fR8v. July 1. 2007)                                                                                                                                              ca gw
 Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 8 of 25 Page ID #:12


                                                                                                                                        CM-010
                                   INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information v/ill be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item i are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney’s fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following; (1) tort
damages. (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                       CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)-Personal Injury/Property              Breach of ConiractANarranty (06)               Rules of Court Rules 3.400-3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                           Antitrusl/Trade Regulation (03)
     Uninsured Motorist (46) (if the                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      ContracWVarranty Breach-Seller                   Securities Litigation (28)
          arbitration, check this item                          Plaintiff (nof fraud or negligence)       Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                    Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                               Warranty                                        (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contracl/Warranly                    case type listed above) (41)
Tort                                                Collections (e.g.. money owed, open              Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                              Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case-Seller Plaintiff                     Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                           County)
          Asbestos Personal Injury/
                tAA-ongful Death                               Case                                           Confession of Judgment (non-
     Product Liability (nof asbestos or              Insurance Coverage (not provisionally                           domestic relations)
          toxic/environmental) (24)                      comp/ex) (18)                                         Sister Stale Judgment
     Medical Malpractice (45)                            Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice-                           Other Coverage                                            (not unpaid taxes)
                 Physicians & Surgeons              Other Contract (37)                                        Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                         Judgment on Unpaid Taxes
                 Malpractice                             Other Contract Dispute                                Other Enforcement of Judgment
                                                 Real Property                                                       Case
     Olher PI/PD/WD (23)                                                                             Miscellaneous      Civil Complaint
          Premises Liability (e.g., slip             Eminent    Domain/Inverse
                and (all)                                Condemnation (14)                                RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                                Olher Complaint (not specified
                                                                                                               above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                            Declaratory Relief Only
                                                         VNfril of Possession of Real Property                 Injunctive Relief Only (non­
                Emotional Distress                       Mortgage Foreclosure                                        harassment)
          Negligent Infliction of                        Quiei Title
                 Emotional Distress                                                                            Mechanics Lien
                                                         Other Real Property (not eminent                     Olher Commercial Complainl
          Other PI/PDAND                                 domain, landlordAenant. or                                  Case (norhtort/norhcomplex)
Non-PI/PD/WD (Other) Tort                                foreclosure)                                         Olher Civil Complaint
     Business Tort/Unfair Business               Unlawful  Detainer                                                 (non-tortAion<omplex)
         Practice (07)                              Commercial (31)                                  Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                      Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                   Governance (21)
          /larassmenf) (08)                              drugs, check this item; otherwise,               Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                  above) (43)
           (13)                                  Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Properly (19)                     Petition Re: Arbitration Award (11)                        Elder/Dependent Adult
     Professional Negligence (25)                   WrK of Mandate (02)                                             Abuse
         Legal Malpractice                               Writ^dministrative Mandamus                           Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Umited Court                         Petition for Name Change
              (nof medical orlegal)                           Case Matter                                      Petition for Relief From Late
      Other Non-Pl/PD/WD Twt (35)                        Writ-Other Limited Court Case                               Claim
Employment                                                    Review                                          Olher Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1.2007]                                                                                                                Ptge 2 of 2
                                                     CIVIL CASE COVER SHEET
    Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 9 of 25 Page ID #:13



 SHORT TITLE, copoliva Inc. v. Mediterranean Shipping Company (USA) Inc.                               C.^E N-UMSER




                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

               This form is required pursuant to Local Rule 2.3 in all new civil case filings In the Los Angeles Superior Court.



       Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
               Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


       Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


       Step 3: In Column C, circle the number which explains the reason for the court filing location you have
               chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be tiled In the Stanley Mosk Courthouse. Central District.        7. Location where petitioner resides.

2. Permissive filing in central district.                                               8. Location wherein defendant/respondent functions wholly.

3. Location where cause of action arose.                                                9. Location where one or more of the parties reside.

4. Mandatory personal injury filing in North District.                                 10. Location of Labor Commissioner Office.
                                                                                      11. Mandatory filing location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                      non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                 A                                                           B                                                           C
                     Civil Case Cover Sheet                                            Type of Action                                          Applicable Reasons -
                           Category No.                                               (Check only one)                                          See Step 3 Above

                             Auto (22)              □ A7t00 Motor Vehicle - Personal injury/Property DamageAWrongful Death                 1.4, 11
   2 «
   3 O
   < »-              Uninsured Motorist (46)        □    A7110 Persorial Injury/Property DamageAVrpngful Death - Uninsured Motorist        1.4,11


                                                    □    A6070 Asbestos Property Damage                                                    1.11
                          Asbestos (04)
                                                    □    A7221 Asbestos - Personal InjuryAAfrongful Death                                  1.11
   ■S' -e
                       Product Liability (24)       □    A7260 Product Liability (not asbestos or toxic/environmental)                     1.4, 11
   £f
   •g. Q                                                                                                                                       1,4. 11
                                                    □    A7210 Medical Malpractice- Physicians & Surgeons
   li               Medical Malpractice (45)
                                                    □ A7240 Other Professional Health Care Malpractice                                     1;4. 11
   1 e
    s 5                                             O A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                           1.4.11

   ^I                    Other Personal
                         Injury Property
                        Damage Wrongful
                                                    □ A7230 Intentional Bodily Injury/Property OamageA/Vrongful Death (e.g.
                                                            assault, vandalism, etc.)
                                                                                                                                           1. 4.11
   O                       Death (23)                                                                                                      1. 4.11
                                                    □ A7270 Intentional Infliction of Emotional Distress
                                                                                                                                           1,4.11
                                                    □ A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                  CIVIL CASE COVER SHEET ADDENDUM                                                       Local Rule 2.3

   For Mandatory Use
                                                     AND STATEMENT OF LOCATION                                                             Page 1 of 4
 Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 10 of 25 Page ID #:14



SHORT TITLE: Copoliva Inc. v. Mediterranean Shipping Company (USA) Inc.                         CASS NUMSER




                            A                                                           B                                            C Applicable
                  CiwI Case Cover Sheet                                           Type of Action                                  Reasons - See Step 3
                       Category No.                                              (Check only one)                                       Above


                    Business Tort (07)         D A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1.2.3


                     Civil Rights (08)         □ A6005 Civil Rights/Discriminaiion                                                1.2.3

  2 -
  £ S                Defamation (13)           □ A6010 Defamation (slander/iibel)                                                 1.2,3

  .2.5
  C       03            Fraud (16)             O A6013 Fraud (no contract)                                                        1.2.3
  11
  o 5                                                                                                                             1.2.3
  n                                            □ A6017 Legal Malpractice
               Professional Negligence (25)
                                               □   A6050 Other Professional Malpractice (not medical or legal)                    1.2.3
  c E
  O ra
  Z O
                        Other (35)             □ A6025 Other Non-Personal Injury/Property Damage tort                             1.2,3


                Wrongful Termination (36)      □ A6037 Wrongful Termination                                                       1.2.3
      O
      E
      >«                                       □ A6024 Other Employmeni Complaint Case                                            1.2.3
      a           Other Employment (15)
      E                                        □ A6109 Labor Commissioner Appeals                                                 10
   Hi

                                               □ A6004 Breach of Renial/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                  2.5
                                                       eviction)
               Breach of Contract/ Warranty                                                                                       2,5
                           (06)                □ A6008 ContraciA/Varranty Breach -Seller Plaintiff (no fraud/riegligence)
                     (not insurance)                                                                                              1.2.5
                                               □ A6019 Negligent Breach of Conlract/Warranty(no fraud)
                                                                                                                                  1.^
                                               0 A6028 Other Breach of ContractA/Varranty (not fraud or negligence)


    n                                          □   A6002 Colleaions Case,-Selter Plaintiff                                        5. 6.11
                     Collections (09)
                                               □ A6012 Other Promissory Note/Collections Case                                     5. n
      o
   o                                                                                                                              5. 6.11
                                               □   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt
                                                         Purchased on or after January 1, 2014)

                 Insurance Coverage (18)       □   A6015 Insurance Coverage (not complex)                                         1.2. 5.8


                                               □   A6009 Contractual Fraud                                                        1.2. 3.5

                   Other Contract (37)         □   A6031 Tortious Interference                                                    1.2. 3.5

                                               □   A6027 Other Contract Dispute(notbreachflnsurance/fraud/negligence)             1.2. 3. 8.9

                 Eminent Domain/Inverse
                                               □   A7300 Eminent Domain/Condemnation                Number of parcels.            2.6
                   Condemnation (14)
    >>
    tr
    o.            Wrongful Eviction (33)       □   A6023 Wrongful Eviction Case                                                   2.6
    2
   a.
    o                                          □   A6018 Mortgage Foreclosure                                                     2.6

                 Other Rea! Property (26)      □   A6032 Quiet Title                                                              2.6

                                               □ A6060 Other Real Property (not eminent domain, landlord/tenant. foreclosure)     2.6

               Unlawful Detainer-Commercial
                                               □ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6.11
                           (31)
    c
               Unlawful Detainer-Residential
                                               □ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6.11
                           (32)
   3'              Unlawful Detainer-
                                               □ A6020F Unlawful Delainer-Post-Foreclosure                                        2. 6, 11
   *5             Post-Foreclosufe (34)
   c
   3           Unlawful Detainer-Drugs (38)    □ A6Q22 Unlawful Detainer-Drugs                                                    2. 6, 11



                                               CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                  AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
 Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 11 of 25 Page ID #:15



SHORT inLE: Copoliva Inc. v, Mediterranean Shipping Company (USA) Inc.                           CASE NUMBER




                               A                                                        B                                 C Applicable
                    Civil Case Cover Sheet                                        Type of Action                       Reasons - See Step 3
                          Category No.                                           (Check only one)                            Above

                     Asset Forfeiture (05)        O A6108 Asset Forfeiture Case                                        2. 3,6

                  Petition re Arbitration (11)    Q A6115 Petition to Compel/ConfirmA/acate Arbitration                2.5
       3
       o

                                                  □ A6151 Writ • Administrative Mandamus                               2,8
   cc
   .2                Writ of Mandate (02)         □ A6152 Writ-Mandamus on Limited Court Case Matter                   2
   .2
   ■o
                                                  □ A6153 Writ - Other Limited Court Case Reviev/                      2
   *■>




                  Other Judicial Review (39)      □ A6150 Other Writ/Judicial Review                                   2.8

                Antitrust/Trade Regulation (03)   □ A6003 Antitrust/Trade Regulation                                   1,2.8
   I   (9
       O)          Construction Defect (10)       □ A6007 Construction Defect                                          1,2.3
   S
                  Claims Involving Mass Tort
       s
       Ck.
                             (40)
                                                  □ A6006 Claims Involving Mass Tort                                   1.2.8
   E
   o               Securities Litigation (28)     □ A6035 Securities Litigation Case                                   1.2.8
   o
       >s

                          Toxic Tort              □ A6036 Toxic Tort/Environmental                                     1.2. 3.8
   .2                 Environmental (30)
       m
       >
       S         Irisurance Coverage Claims       □ A6014 Insurance Coverage/Subrogation (complex case only)           1.2. 5.8
   Q.               from Complex Case (4i)

                                                  □ A6141 Sister State Judgment                                        2. 5. 11
                                                  □ A6160 Abstractor Judgment                                          2.6
  u
  ::       a>
  E E                    Enforcement              □ A6107 Confession of Judgment (norvdomeslic relations)              2.9
  «        O)
                       of Judgment (20)                                                                                2.8
  II
  c
                                                  d A6140 Administrative Agency Award (not unpaid taxes)
                                                  □ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2.8
  UJ       o
                                                  □ A6112 Other Enforcement of Judgment Case                           2.8.9

                          RICO (27)               □ A6033 Racketeering (RICO) Case                                     1,2.8
           «
  SO 1(O                                          □ A6030 Declaratory Relief Only                                      1.2.8
   s 1-
  =s oI               Other Complaints            □ A6040 Injunctive Relief Only (not domestic/harassment)             2.8
                  (Not Specified Above) (42)      □ A6011 Other Commercial Complaint Case (norvtori/non-complex)       1.2.8
  .2
  s :>
    o                                             O A6000 Other Civil Complaint (non-tort/non-complex)                 1.2,8

                   Partnership Corporation        □ A6113 Partnership and Corporate Governance Case                    2.8
                      Governance (21)

                                                  □ A6121 Civil Harassmerit With Damages                               2. 3.9

  II                                              □ A6123 Workplace Harassment With Damages                            2.3,9

  II                  Other Petitions (Not
                     Specified Above) (43)
                                                  □ A6124 Elder/Dependent Aduh Abuse Case With Damages
                                                  □ A6190 Election Contest
                                                                                                                       2. 3,9

                                                                                                                       2
  li                                              □ A6110 Petition for Change of Name/Change of Gender                 2.7
                                                  □' A6170 PetitionforRelief from Late Claim Law                       2. 3,8
                                                  □ A6100 Other Civil Petilion                                         2.9




                                                  CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                     AND STATEMENT OF LOCATION                                         Page 3 of4
 For Mandatory Use
   Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 12 of 25 Page ID #:16



                                                                                           CASE WM9ER
 SHORT TITLE;    Copoliva Inc, v. Mediterranean Shipping Company (USA) Inc.



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
        type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
                (No address required for class action cases).

                                                                        ADDRESS’
   REASON;                                                                                       Port of Long Beach
                                                                                                   Berth 132-140
       1. / 2. .3., 4. /:5. ;6. ’7.           8. i 9. -10.      11.                           4801 Airport Plaza Drive
                                                                                               Long Beach, CA 90815


   CITY:                                       STATE:     ZIP CODE;


   Long Beach                                  CA         90815

                                                                                       Central                       District of
Step 5: Certification of Assignment: I certify that this case is properly filed in the
        the Superior Court of California, County of Los Angeles [Code Cjv. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: March 21.2019
                                                                                        (SIGNATUREOF ATTORNEY/FILINGPARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE;

           1.   Original Complaint or Petition.
           2.   If filing a Complaint, a completed Summons form for issuance by the Clerk.

           3.   Civil Case Cover Sheet, Judicial Council form CM-010.

        4       Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
                02/16).
           5.   Payment in full of the filing fee. unless there is court order for waiver, partial or scheduled payments.
           6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
              minor under 18 years of age will be required by Court in order to issue a summons.

           7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
              must be served along with the summons and complaint, or other initiating pleading in the case;




                                              CIVIL CASE COVER SHEET ADDENDUM                                               Local Rule 2.3
   LASC CIV 109 Rev. 1^18                                                                                                     Page 4 of 4
                                                 AND STATEMENT OF LOCATION
   For Mandatory Use
  Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 13 of 25 Page ID #:17

                                                                                                    Reserved for Oerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:                                                                                         FILED
 Stanley Mosk Courthouse                                                                           Si^erior Cdufl of CalifCirnid
                                                                                                     Counlydf Lo^Ari^teS
 111 North Hill Street, Los Angeles, CA 90012
                                                                                                         03/21/2019
                   NOTICE OF CASE ASSIGNMENT                                              ShOT R Cate. Exdcui^'e Ofi<te / Oeiii of Cautf

                                                                                            By:           f^rdo P6tez
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER;

  Your case is assigned for all purposes to the judicial officer indicated below.   19STCV09869

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE             DEPT      ROOM                     ASSIGNED JUDGE                        DEPT         ROOM
   y/    Barbara A. Meiers                 12




    Given to the Piaintinycross-Compiainani/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court

    on                                                                    Bv Ricardo Perez                                       ^ Deputy Clerk-
                 (Date)

LACIV190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/(36
  Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 14 of 25 Page ID #:18

                                   Instructions        for handling unlimited civil cases

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January I, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross­
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.
FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.
This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
 Calendar Courtroom for all purposes.

*Provisionallv Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




lACIV 190 {Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 15 of 25 Page ID #:19




                                  VOLUNTARY EFFICIENT LITIGATION STIPULATIONS


                                     The Early Organizational Meeting Stipulation. Discovery
       KA                  £
                                  Resolution Stipulation, and Motions in Limine Stipulation are
     Superior Court of CoDfomis
     County of Los Angeles
                                  voluntary stipulations entered into by the parties. The parties
                                  may enter into one, two, or all three of the stipulations;
                                  however, they may not alter the stipulations as written,
      LAC BA                      because the Court wants to ensure uniformity of application.
     Los Angelos County
     Bar ASBoelfitfen             These stipulations are meant to encourage cooperation
     UUonUon Section

     Los Angeles County
                                  between the parties and to assist in resolving issues in a
     Bar Association La^ and
     Empbyaient Lew Section       manner that promotes economic case resolution and judicial
                                  efficiency.
      (S     fsaifew
              Bt \ii ASrrji
                                      The    following organizations endorse        the goal of
     Consumer Attorneys
     Association of Los Angles    promoting ef^ciency in litigation and ask that counsel
                                  consider using these stipulations as a voluntary way to
                                  promote communications and procedures among counsel
            m*                    and with the court to fairly resolve issues in their cases.

                                  ^Los Angeles County Bar Association Utlgatlon Section^
     Southern CaUfomlB
     Defense Counsel
                                                ^ Los Angeles County Bar Association
                                                Labor and Employment Law Section#
           ■mi
     AssodaUonof
     Elustnsss Trial Lawyers          ^Consumer Attorneys Association of Los Angeles#


                                            #Southem California Defense Counsel#
                       h


     Im
                                            #Association of Business Trial Lawyers#

     CaDfemla Emfrioyreent
     Lawyers Asoocts^n
                                       #Callfomla Employment Lawyers Association#


        LAC(V230(NEW)
        LASC Approved 4-11
        For Oplienal Use
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 16 of 25 Page ID #:20




                                                                                               --------- ri, iif»
  NW«M4£GIIE3I or *noflx£tCAP*fltrMn«liOI/t MtOlWEr                  fiAtcavitanfitn




            TELEPHONE KO.:                            FAX 1^0. (Opcional):
   E*MAIC ADDRESS (Optional):
      ATTORfgY FCW (Hama):
   SUPERIOR COURT OF CALIFORNIA. COUNTY OF LOS ANGELES
   COURTHOUSE ADORES^

   PUWNTIFF;

   DEFENDANT;

                                                                                       CASErajMSER
                     STIPULATION - DISCOVERY RESOLUTION

        This stipulation is intended to provide a fast and informal resolution of discovery issues
        through limited paperwork and an informal conference with the Court to aid in the
        resolution of the issues.

        The parties agree that:

        1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
           the mowng party first makes a written request for an Informal Discovery Conference pursuant
           to the terms of this stipulation.

        2. At the Informal Discovery Conference the Court will consider the dispute presented by parties
           and determine whether it can be resolved informally. Nothing set forth herein will preclude a
           party from making a record at the conclusion of an Informal Discovery Conference, either
           orally or In writing.

        3. Following a reasonable and good faith attempt at an informal resolution of each issue to be
           presented, a party may request an Informal Discovery Conference pursuant to the following
           procedures:

                   a. The party requesting the Informal Discovery Conference will:

                       i.    Fite a Request for Informal Discovery Conference with the clerk's office on the
                             approved form (copy attached) and deliver a courtesy, conformed copy to the
                             assigned department:

                     ii.     Include a brief summary of the dispute and specify the relief requested; and

                     iti.    Serve the opposing party pursuant to any authorized or agreed method of service
                             that ensures that the opposing party receives the Request for Informal Discovery
                             Conference no later than the next court day following the filing.

                   b. Any Answer to a Request for Informal Discovery Conference must

                       i. ’ Also be filed on the approved form (copy attached):

                      ii.    Include a brief summary of why the requested relief should be denied;
        LACIV036 (new)
        ULSC Approved 04/t1                  STIPULATION - DISCOVERY RESOLUTION
        For Optional Use                                                                                            Page 1 of 3
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 17 of 25 Page ID #:21




      wtonr tiKC                                                                  cuetwustR




                   ill.   Be filed within two (2) court days of receipt of the Request; and

                   iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                          method of service that ensures that the opposing party receives the Answer no
                          later than the next court day following the filing.

           c. No other pleadings, including but not limited to exhibits, declarations, or attachments, will
              be accepted.

           d. If the Court has not granted or denied the Request for Informal Discovery Conference
              within ten (10) days following the filing of the Request, then it shall be deemed to have
              been deni^. If the Court acts on the Request, the partias will be notified whether the
              Request for Informal Discovery Conference has been granted or denied and. If granted,
              Ihe dale and time of the Informal Discovery Conference, which must be within twenty (20)
              days of the filing of the Request for Informal Discovery Conference.

           e. If the conference is not held within twenty (20) days of the filing of the Request for
              Informal Discovery Conference, unless extended by agreement of the parties and the
              Court, then the Request for the Informal Discovery Conference shall be deemed to have
              been denied at that time.

      4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
         without the Court having acted or (c) the Informal Discovery Conference is concluded without
         resolving the dispute, then a party may file a discovery motion to address unresolved issues.

      5. The parlies hereby further agree that the time for making a motion to compel or olher
         discovery motion is lolled from the dale of filing of the Request for Informal Discovery
         Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
         filing of the Request for Informal Discovery Conference, whichever Is earlier, unless exterKied
         by Order of the Court.

           (I is Ihe understanding and intent of the parlies that this stipulation shall, for each discovery
           dispute to which it applies, constitute a writing memorializing a “specific later date to which
           the propounding (or demanding or requesting] party and the responding party have agreed in
           writing,* within the meaning of Code Civil Procedure sections 2030.300(c), 2031.320(c), ar>d
           2033.290(c).

      6. Nothing herein will preclude any party from applying ex parte for appropriate relief, including
         an order shortening time for a motion to be heard concerning discovery.

      7. Any party may terminate this stipulation by giving twentyone (21) days notice of intent to
         terminate the stipulation.

      8. References to “days" mean calendar days, unless otherwise noted. If the date for performing .
         any act pursuant to this stipulation fails on a Saturday, Sunday or Court holiday, then the time
         for performing that act shall be extended to the next Court day.



      LACIV036 (new)
      LASC Appfoved 04/tt           STIPULATION - DISCOVERY RESOLUTION
      For Optional Use                                                                             Page 2 of 3
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 18 of 25 Page ID #:22




      aoffTinu




      The following parties stipulate:

      Date:
                     (TYPE OR PRINT NAME)                              {ATTORNSY FOR PUMMTIFF)
      Date:                                             tt.




                     (TYPE OB PRINT NAN«|                             (AHORNEY FOR OSFENDANT)
      Date:
                     (TYPE OR PRINT NAME)                             (ATTORNEY FOR OEFSNOANT)
      Date:
                     (TYPE OR PRINT NAME)                             (ATTORNEY FOR DEFENDANT)
      Date:
                                                        >
                     (TYPE OR PRINT NAhC)                     (ATTORNEY FOR                           J
      Date:                                             Vh




                     (TYPE OR PRINT NAME)                     (ATTORNEY FOR                           J
      Date:                                             A.




                     (TYPE OR PRINT NAME)                     (ATTORriEY FOR




                                                                                                              f .




      LACIV036 (new)
      LASC Approved d4(11           STIPULATION - DISCOVERY RESOLUTION
      For Opliimai Use                                                                           Page 3d( 3
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 19 of 25 Page ID #:23




   MAC AtOADOREU V AnoftKlVOMPARTYMlHOUl 4nora<T                 st*it(unN(M3in                 am»4 !• a«»»




             TELEPHONE NO.:                        TAX NO. (OpttofOl):
    E-MAO. ADDRESS (OpUonaS}:
       ATTORNEY POft tNamal:
   SUPERIOR COURT OF CAUFORNIA. COUNTY OF LOS ANGELES
   CCRJRTHOUSE ADDRESS:

   PLASNTIPF:

   DEFENDANT:

                                                                                        CASE NUUBgA
            STIPULATION - EARLY ORGANIZATIONAL MEETING

        This stipulation Is Intended to encourage cooperation among the parties at an early stage in
        the litigation and to assist the parties in efficient case resolution.

        The parties agree that:

        1. The parties commit to conduct an initial conference (in-person or via teleconference or via
           videoconference) within 15 days from the date this stipulation is signed, to discuss and consider
           whether there can be agreement on the following:

                a. Are motions to ^alienge the pleadings necessary? If the issue can be resolved by
                   amendment as of right, or if the Court would allow leave to amend, could an amended
                   complaint resoh/e most or ail of the issues a demurrer might otherwise raise? If so, the parties
                   agree to work through pleading issues so that a demurrer need only raise issues they canrrot
                   resolve. Is the issue that the defendant seeks to raise amenable to resolution on demurrer, or
                   would some other type of motion be preferable? Could a voluntary targeted exchange of
                   documents or Infomialion by any party cure an uncertainty in the pleadings?

                b. Initial mutual exchanges of documents at the ^core’ of the litigation. (For example, in an
                   employment case, the emptoyment records, personnel file and documents relating to the
                   conduct in question could be considered ‘core." In a personal Injury case, an InckJenl or
                   police report, medical records; and repair or maintenance records could be considered
                   “core.O;.

                c. Exchange of names and contact information of witnesses;

            d. Any Insurance agreement that may be available to satisfy part or all of a judgment, or to
               Indemnify or reimburse for payments made to satisfy a judgment;

            e. Exchange of any other information that might be helpful to facilitate understanding, handling,
               or resolution of the case in a manner that preserves objections or privileges by agreement;

            f.     Controlling issues of law that, if resolved early, will promote efficiency and economy In other
                   phases of the case. Also, when and how such Issues can be presented to the Court;

            g. Whether or when the case should be scheduled with a settlement officer, what discovery or
               court ruling on legal issues is reasonably required to make settlement discussions meaningful,
               and whether the parties wish to use a sitting judge or a private mediator or other options as
       LACIV 229(Rav02/TS]                                                ^
       LASCAppmved04/ii            STIPULATION - EARLY ORGANIZATIONAL MEETING
       For Optional Use                                                                                        Page 10(2
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 20 of 25 Page ID #:24




                                                                                      CAtFMwacfc




                   discussed in the "Altemative Dispute Resolution (ADR) Information Package” served with the
                   complaint:

              h. Compulation of damages, including documents, not privileged or protected from disclosure, on
                 which such computation is based;

              i.   Whether the case is suitable for the Expedited Jury Trial procedures (see information at
                   www.tacourtora under "C/viT and then mder “General tnformatlon“).

      2.           The time for a defending party to respond to a complaint or cross-complaint will be exter>ded
                   to                         for the complaint, and                            for the cross-
                            (MSERT DATE)                                        (IhtSERTOATE)
                   complaint, which is comprised of the 30 days to respond under Government Code § 68616(b).
                   and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                   been found by the Civil Supervising Judge due to the case management benefits provided by
                   this Stipulation. A copy of the General Order can be found at wwwJacourt.ara under “CMr,
                   click on “General Information", then dick on “Voluntary Efficient UtIgaUon Stlpulations“.
      3.           The parties will prepare a Joint report tided "Joint Status Report Pursuant to Initial Conference
                   and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                   results of their meet and confer and advising the Court of any way it may assist the parties'
                   efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                   the Case Management Conference statement, and file the documents when the CMC
                   statement is due.

      4.           References to "days* mean calendar days, unless othenMise noted. If the date for performing
                   any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
                   for performing that act shall be extended to the next Court day

      The following parties stipulate:
      Date:
                                                                    >
                      (TYPE OR PRINT NAME)                                      (ATTORNEY FOR PLAINTIFF)
      Dale:
                                                                    >
                     (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
      Date:
                                                                    >
                     (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
      Date:
                                                                    >
                     (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
      Date:
                                                                    >
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
      Date;
                                                                    >
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR
      Dale:


                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR


      LACiV 229 (Rev 02/15)
      LA5C A()pnn«cl 04/11      STIPULATION X EARLY ORGANIZATIONAL MEETING                                 Pago 2 of 2
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 21 of 25 Page ID #:25




   MM{ AMI ACttttss at AnoRHcr oa paait wiikiui ah qbmct               SIAlEaUINUUBU                             Ri




            TEl£PM)NE NO.-                                 PAX NO (OptbnaJ):
   e-MAO. ADDRESS ((^kSionaj);
      ATTORNEY POB
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LQS ANGELES
   COURTHOUSE ADDRESS:

   PtAWmPF:

   DEPENDANT:

                                                                                                      CASE (AIM BCR.
                         INFORMAL DISCOVERY CONFERENCE
                   (pursuant to the Discovery ResoluOon Stipulation of the parties)
         1. This document relates to:
                      □□
                       Request for Informal Discovery Conference
                       Answer to Request for Inforrrral Discovery Conference
         2. Deadline for Court to decide on Request:____________           (insert date                10 calendar days (oUovAng fifing of
                 (ho Request]

         3. Deadline for Court to hold Informal Discovery Conference:                                                 (insaii date 20 calendar
                 days following fling of the Request).

         4. For a Request for Informal Discovery Conference, briefly describe the nature of the
            discovery dispute, including the facts and legal arguments at issue. For an Answer to
            Request for Informal Discovery Conference, briefly describe why the Court should deny
            the requested discovery, including the facts and legal arguments at Issue.




             i
             i
             4
             !




         LACIV094 (new)
         LASC Appreved 04/11
                                                INFORMAL DISCOVERY CONFERENCE
         For Opfk^ Use                    (pursuant to the Discovery Resolution Stipulation of the parlies)
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 22 of 25 Page ID #:26




   •uuemo AOORCs&or AnoRMST enpMrr miimui anoA>cv                •mEBMKMSCR                       to   • n> tu«»




             TELEPHONg NO.                          FAX NO (Optional);
    E-MAIL AOOAESS (O^lonal)
       ATTORNEY FOR (Namot

   SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
   COURTHOUSE ADDRESS:


   PLAINTIFF;


   DEFENDANT:


                                                                                   CASE NUMBER:
                 STIPULATION AND ORDER > MOTIONS IN LIMINE


        This stipulation Is intended to provide fast and Informal resolution of evidentiary
        issues through diligent efforts to define and discuss such Issues and limit paperwork.


        The parties agree that:

        1. At least       days before the final status conference, each party will provide all other
           parties with a list containing a one paragraph explanation of each proposed motion in
           limine. Each one paragraph explanation must identify the substance of a single proposed
           motion in limine and the grounds for the proposed motion.

        2. The parties thereafter will meet and confer, either in person or via teleconference or
           videoconference, concerning all proposed motions in limine. In that meet and confer, the
           parties will determine:

                a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                   stipulate, they may file a stipulation and proposed order with the Court.

                b. Whether any of the proposed motions can be briefed and submitted by means of a
                   short joint statement of issues. For each motion which can be addressed by a short
                   joint statement of issues, a short joint statement of issues must be filed with the Court
                    10 days prior to the final status conference. Each side's portion of the short joint
                   statement of issues may not exceed three pages. The parties will meet and confer to
                   agree on a date and manner for exchanging the parties' respective portions of the
                   short joint statement of issues and the process for filing the short joint statem^t of
                   issues.

        3. All proposed motions in limine that are not either the subject of a stipulation or briefed via
           a short joint statement of issues will be briefed and filed in accordance with the Calrfomia
           Rules of Court and the Los Angeles Superior Court Rules.



       LAOVorS (new)
       LASC Appr^d 04/t 1           STIPULATION AND ORDER - MOTIONS IN UMINE
       For OpUonal Use                                                                                   Page 1 of 2
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 23 of 25 Page ID #:27




      S»«AI tttt£                                                 CAStlABOCJt




      The following parties stipulate:
      Dale:
                                                     r
                    (TYPE OR PRINT NAME)                      (ATTORNEY FOR PLAINTIFF)
      Date:
                                                     >
                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
      Date:
                                                     >
                    (TYPE OR PRINT NAME)                     (ATTORNEY FOR DEFENDANT)
      Date:

                    (TYPE OR PRINT NAME)                     (AHORNEY FOR DEFENDANT)
      Date:
                                                     >
                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR                      J
      Date:

                    (TYPE OR PRINT NAME)                 (ATTORNEY FOR                      \
      Dale:
                                                     >
                    (TYPE OR PRINT NAME)   ;             (ATTORNEY FOR



      THE COURT SO ORDERS.

        Date:
                                                                  JUDICIAL OFFICER




      LACIV075(Rew)
      LASC Appreved 04/11     STIPULATION AND ORDER - MOTIONS IN UMINE               Pago 2 ol 2
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 24 of 25 Page ID #:28




                            Superior Court of California, County of Los Angeles

                                    Ai^ERNATIVE DISPUTE RESdi^XjpN (ADR)


  THE PWINTIFF MUST SERVE JHIS ADR INFORMAJION PACIUVGE ONJA^ PARTY WITH THE COMPIaTmT.-

  CROSSr^dMPlAINi^fS musit serve this ADR information Package oh any new parties named to the action
  \yith the crdss^complaiht


What Is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration and settlement conferences. When ADR is done by phone or computer, it may be called Online
Dispute Resolution (OOR). These "alternatives" to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees and witness fees.
   ■ Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
   • Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online.

Disadvantages of ADR
      •     Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •     No Public Trial: ADR does not provide a public trial ora decision by a judge or jury.

Main Types of ADR;
      1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
         settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2. Mediation: In mediation, a neutral "mediator" listens to each person's concerns, helps them evaluate the
         strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
         acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                       Mediation may be appropriate when the parties
                          • want to work out a solution but need help from a neutral person.
                          • have communication problems or strong emotions that interfere with resolution.
                       Mediation may not be appropriate when the parties
                          • want a public trial and want a judge or jury to decide the outcome.
                          • lack equal bargaining power or have a history of physical/emotional abuse.

                                                                                                                         LASCl
lASCaV271NEW 03/19
For MandatCKV Use
California flutes of Court, rule 3.221
Case 2:19-cv-03237-ODW-FFM Document 1-1 Filed 04/24/19 Page 25 of 25 Page ID #:29




       .                                 How to arrange mediation in Los Angeles County
      Mediation for civil cases Is voluntary and parties may select any mediator they wish. Options include:

                 a.    The Gvil Mediation Vendor Resource List
                         Parties may contact these organizations to request a "Resource List Mediation" for reduced-cost or
                                   free (for selected cases) mediation in person or with ODR (by phone or online).

                       •     JAM5;lnc: Case Manager (213) 253>9776 mdawson@iamsadr.com
                       •     Mediation Center of Los Angeles: Case Manager:' (833) 476-9145 infQ<S)mediatlonLA.org

                 These oi^an|zation$ cannot accept eveiY case and they may decline cases at ^eir discretion.
                    Vis[t www.lacnurt.nrg/ADR.Res.Llst for important Iriformation and FAQs before contacting them.
                    NOTE; This service Is not available for fehiilv law, probate or small claims.

                 b;   1^5 Angel^ County Dispute Resolution Programs
                      https://wdacs.lacountv.gov/prograitis/drp/
                          • Free, day* of* trial mediations at the courthouse for small claims, unlawful detainers (evictions)
                               and, at thejta'niey Mosk Courthouse, limited civil. No appointment needed.
                            •     Free or bw-cost mediations before the day of trial for these and other case types.
                            •     For ODR by phone or computer for small claims or unlawful detainer (eviction) cases before the
                                  day of trial, visit
                                  http://www.lacourt.org/dtvision/smallclaims/pdf/OnlineDisputeResotutionFlver-EngSoan.pdf

                 c.    fyiedlators and ADR and Bar organizations that provide mediation may be found on the internet.




      3.    Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
            person who decides the outcome. In "binding" arbitration, the arbitrator's decision Is final; there is no right to
            trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
            information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

      4.    Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
            date. The parties and their attorneys meet with a judge or settlement officer who does not make a decision but
            assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a settlement.
            For information about the Court's MSC programs for civil cases, visit: www.lacourt.org/divlsion/civil/settlement




Los Angeles Superior Court ADR website: www.lacourt.org/division/civil/settlement
For general information and videos about M)R, visit http;//www.courts.ca.gov/proerams-adr.htm




                                                                                                                           LASC2
LASCOVZTl NEW OS/19
For Mandatory Use
California Rules of Court, rule 3.221
